Deen, Judge.
Where in an action to recover possession of an automobile it appears that plaintiff purchased the vehicle in the name of defendant’s deceased husband and thereafter, using the same alias, transferred title to his brother, the court properly dismissed the suit under Code Ann. § 81A-141 (b) on the ground that plaintiff had failed to show any title in himself which would sustain the action. Since the result would not be affected by any error in refusing to sustain plaintiff’s objection to a part of the defendant’s evidence, the judgment is

Affirmed.


Hall, P. J., and Evans, J., concur.